Citation Nr: 0213790	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  98-10 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for chronic pulmonary 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active air service from January 1952 to July 
1954.  This matter comes to the Board of Veterans' Appeals 
(Board) from a August 1998 decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO), which 
denied service connection for a pulmonary disability.  In 
December 2001, the Board remanded this matter for further 
evidentiary development.  On review of the claims file, the 
Board concludes that the requested development was 
accomplished satisfactorily.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDING OF FACT

The veteran's chronic pulmonary disability, including 
bronchiectasis, is not shown to be related to his service-
connected Barrett's esophagitis, nor is it shown to be 
directly linked to his active service.


CONCLUSION OF LAW

A chronic pulmonary disability, including bronchiectasis, was 
not incurred in nor aggravated by the veteran's active air 
service; neither is it the proximate result of service-
connected Barrett's esophagitis.  38 U.S.C. §§ 1110, 1131, 
1153, 5107 (2002); 38 C.F.R. §§ 3.6, 3.303, 3.306, 3.310 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, he and his representative have been notified of the 
evidence needed to establish the benefit sought, and he has 
been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  Consequently, the Board concludes that VA's duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background 

The veteran alleges that his chronic pulmonary disability, 
including bronchiectasis, is related to his service-connected 
Barrett's esophagitis.  

December 1993 VA medical records indicate a diagnosis of 
chronic obstructive pulmonary disease (COPD).  

June 1995 private medical records revealed that the veteran 
had previously been diagnosed with restrictive airways 
disease.  He reported a two-year history of hemoptysis with 
recurrences lasting up to one week.  He reported occasional 
intermittent wheezing.  He also complained of left pleuritic 
chest pain.  Past medical history included three 
hospitalizations for pneumonia.  On objective examination, 
the lungs were clear to osculation and percussion, 
bilaterally.  A chest computed tomography scan suggested 
cylindrical bronchiectasis in the lower lung fields, with 
predominance on the right.  The examiner diagnosed 
hemoptysis, probably secondary to cylindrical bronchiectasis.  

A June 1998 X-ray study report indicated that there was no 
pulmonary infiltrate or pleural effusion.  The pulmonary 
vasculature was not increased and no hilar or mediastinal 
mass was seen.  

By August 1998 decision, the RO denied service connection for 
a pulmonary disability claimed as secondary to Barrett's 
esophagitis.  

In a December 1999 RO hearing, the veteran testified that he 
had an "esophagus problem" since service.  He testified 
that acid reflux entered his lungs during sleep.  He 
indicated that he suffered a lung infection since 1995 that 
did not respond to treatment.  He stated that his lungs were 
filled with fluid.  

A January 2000 X-ray study report indicated that there was 
minimal fibrosis in the left lower lung.  

An April 2000 X-ray study report indicated that there was 
some pleural plaque in the right hemithorax with 
calcifications.  There were no masses, infiltrates, or 
effusions.  Pulmonary vasculature was normal.  There was no 
acute cardiopulmonary disease.  

By July 2000 decision, the RO again denied service connection 
for bronchiectasis, claimed as secondary to Barrett's 
esophagitis.  

In August 2001, he and his spouse testified at a hearing 
before the undersigned.  With respect to Barrett's 
esophagitis, he stated that the primary symptom was reflux.  
He further said that while sleeping "it gets into my 
lungs." According to the veteran, the foregoing caused 
pneumonia on several occasions.  When asked about 
bronchiectasis, he testified that he would wake up 
"refluxing" and that "it got into his lungs."  He stated 
that he currently suffered from bronchiectasis.  The 
veteran's spouse testified that the veteran's vomiting caused 
lung infections.

In December 2001, the Board remanded this matter for inter 
alia further development of the evidence.

On May 2002 VA medical examination, the examiner noted that 
the veteran had worked in an oil refinery for almost 30 
years, and he smoked more than two packs of cigarettes a day 
for over 40 years.  The veteran complained of a chronic cough 
productive of gray sputum and occasional hemoptysis and 
shortness of breath at rest.  He also complained of dyspnea 
on exertion.  He complained of pleuritic chest pain on the 
right.  The examiner diagnosed, in pertinent part, COPD and 
Barrett's esophagitis.  On consultation with a staff 
pulmonologist, it was opined that the veteran's COPD was 
secondary to more than two decades of hydrogen exposure from 
working in an oil refinery and from over four decades of 
smoking.  His presumptive bronchiectasis was determined to be 
likely secondary to multiple episodes of pneumonia, and that 
it is not due to his Barrett's esophagitis. 

Law and Regulations 

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (2002); 38 C.F.R. § 3.102 (2001).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C. §§ 1110, 1131, 1153; 
38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2001).  
See Libertine v. Brown, 9 Vet. App. 521 (1996).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Analysis

The competent medical evidence of record, provided recently 
by a VA staff pulmonologist, indicates quite unequivocally 
that the veteran's chronic lung disability, whether COPD or 
bronchiectasis, is unrelated to his service-connected 
Barrett's esophagitis.  Rather, COPD has been determined to 
be etiologically related to his decades of work at an oil 
refinery and to a lengthy history of tobacco abuse.  
Likewise, bronchiectasis is related to multiple episodes of 
pneumonia.  As such, secondary service connection for a 
chronic lung disability cannot be granted.  38 C.F.R. § 
3.310(a).  

Also, the evidence is wholly silent with respect to any 
evidence of a direct nexus between his chronic lung 
disability, however characterized, and his period of active 
air service, culminating in 1954.  Thus, service connection 
for a chronic pulmonary disability on a direct basis may not 
be granted.  38 U.S.C.A. § 1110, 1131, 1153; 38 C.F.R. 
§ 3.303.

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the 
competent medical evidence of record reflects that the 
veteran's chronic lung disability is neither linked to his 
active service nor proximately due to, or a result of, his 
service-connected Barrett's esophagitis.  38 U.S.C. § 5107; 
Gilbert, supra; Alemany, supra.  


ORDER

Service connection for chronic pulmonary disability, 
including bronchiectasis, is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

